Appeals by the defendant from (1) a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered December 5, 2000, convicting him of criminal possession of stolen property in the third degree (two counts), under Indictment No. 1942/99, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, also rendered December 5, 2000, convicting him of criminal possession of stolen property in the third degree, resisting arrest, and false personation, under Indictment No. 2117/99, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant contends that the verdict of guilt of criminal possession of stolen property in the third degree under count one of Indictment No. 1942/99 was against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94; People v Hunt, 177 AD2d 649). Its determination should be accorded great weight on appeal and should not be disturbed unless *559clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88; People v Martinez, 210 AD2d 508). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.